Citation Nr: 0030380	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-14 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for alcohol dependence.  

2.  Entitlement to service connection for an undiagnosed 
illness manifested by chest pains.  

3.  Entitlement to service connection for an undiagnosed 
illness manifested by joint pain.  

4.  Entitlement to service connection for an undiagnosed 
illness manifested by headaches.  

5.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss.  

6.  Entitlement to service connection for an undiagnosed 
illness manifested by a sleep disorder.   

7.  Entitlement to service connection for an undiagnosed 
illness manifested by chronic fatigue.  

8.  Entitlement to service connection for an undiagnosed 
illness manifested by shortness of breath.  

9.  Entitlement to service connection for an undiagnosed 
illness manifested by anxiety, paranoia, blackouts, and 
nervousness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran reports having active duty from March 1977 to 
March 1981 and from May 1986 to August 1992.  These dates of 
service have not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


REMAND

In an April 1998 statement, the veteran reported that he had 
seen doctors at the Temple outpatient clinic.  He also 
mentioned this facility in his July 1999 substantive appeal.  
The veteran was apparently referring to the Los Angeles 
Ambulatory Care Clinic located on Temple Avenue.  Review of 
the claims folder fails to reveal any attempt, after receipt 
of these statements, to attempt to obtain the veteran's 
treatment records from that VA facility.  VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

In addition, the Board observes that the veteran has failed 
to report for both of the VA examinations scheduled in 1999 
for the evaluation of his alleged disabilities.  On both 
occasions, he subsequently explained that he received the 
letter after the appointment date and asked for a rescheduled 
examination.  Review of the letters sent to the veteran 
advising him of the appointment times shows that each letter 
was dated only one week before the scheduled examination.  
The veteran reports that he is homeless.  He apparently picks 
up his mail at the mailing address provided.  In order to 
afford the veteran ample opportunity to prepare and present 
for a VA examination, on remand, an examination should be 
rescheduled with the notice letter mailed at least three 
weeks prior to the scheduled appointment date.      

Finally, the Board observes that recently enacted legislation 
has eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder by the undersigned failed to disclose any 
defects concerning notice or the duty to assist created by 
this change in the law.  However, on remand, the RO should 
ensure adherence to the new statutory provisions.    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take the necessary 
steps to verify the veteran's periods of 
active duty service.    

2.  The RO should attempt to obtain any 
VA outpatient medical records from the 
Los Angeles Ambulatory Care Clinic on 
Temple Avenue.  Any records received 
should be associated with the claims 
folder.  If no records exist, a reply to 
that effect is required and should be 
associated with the claims folder.  The 
RO must notify the veteran of its 
attempts to obtain records as provided by 
law.  

3.  The veteran should be rescheduled for 
a VA examination for the evaluation of 
his alleged disabilities.  The RO should 
request that the notice letter for the 
examination be mailed several weeks in 
advance of the examination to permit 
adequate notice to the veteran, in light 
of the fact that he is homeless and does 
not check his mail on a daily basis.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

5.  After satisfying any necessary notice 
or development requirement in addition to 
that specified above, the RO should 
readjudicate the veteran's claims for 
service connection as set forth above.  
If the disposition any claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


